                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

      Plaintiff,
                                        Case No. 2:18-cv-10523-GCS-APP
v.
                                        Hon. George Caram Steeh
MEMORIAL HEALTHCARE,

     Defendant.
____________________________________________________/


                               CONSENT DECREE

      The Equal Employment Opportunity Commission commenced this action on

February 12, 2018, alleging that Defendant Memorial Healthcare (“Memorial”),

engaged in discriminatory employment practices in violation of Title VII of the Civil

Rights Act of 1964 (“Title VII”) and Title I of the Civil Rights Act of 1991 when it

denied Yvonne Bair the requested religious accommodation of wearing a mask

instead of having a flu inoculation and revoked her offer of employment.

      The Commission and Memorial agree that this action should be resolved by

entry of this Consent Decree. This Consent Decree shall fully dispose of the claims

arising out of the complaint filed by the Commission in Case No. 2:18-cv-10523 on

behalf of Bair.

      It is therefore the finding of this Court, made on the pleadings and the record

as a whole, that: 1) the Court has jurisdiction over the parties and the subject matter
of this action; 2) the purpose and provisions of Title VII will be promoted and

effectuated by the entry of this Consent Decree; and 3) this Consent Decree resolves

the matters in controversy between the parties as provided in the paragraphs below.

      Therefore, it is hereby ORDERED, ADJUDGED AND DECREED:

               NON-DISCRIMINATION AND RETALIATION

1.    Memorial and its officers, agents, employees and successors (a) are enjoined

      from denying applicants hire because of religious beliefs, (b) are enjoined

      from denying applicants hire due to the need for religious accommodation and

      (c) shall make all reasonable attempts to accommodate requests for religious

      accommodations, including requests based on religious objections to

      inoculation.

2.    Memorial and its officers, agents, employees and successors are enjoined

      from retaliating against any person because of opposition to any practice made

      unlawful under Title VII, or because of the filing of a charge, the giving of

      testimony, assistance, or participation in any manner in an investigation,

      proceeding or hearing in connection with this case under Title VII.

                                MONETARY RELIEF

3.    Memorial shall pay back pay to Yvonne Bair in the amount of $34,418.34,

      subject to applicable withholdings. Memorial shall not deduct from the back

      pay amount the employer’s share of any costs, taxes or social security required

      by law to be paid by the employer. Memorial shall pay Bair non-pecuniary
                                         2
     compensatory damages in the amount of $20,000.00, and punitive damages in

     the amount of $20,000.00. Memorial shall not deduct any amounts from the

     payment of compensatory or punitive damages. An IRS Form 1099 shall be

     issued for compensatory and punitive damages. Memorial is not responsible

     for the payment of any federal, state or local taxes on the 1099 amount.

4.   The payment(s) to Bair shall be mailed directly to her home address by

     certified mail within thirty (30) days after this Consent Decree has been

     entered by the Court. Within fourteen (14) days of mailing the payment(s),

     Memorial shall send photocopies of the check(s) and certified mail receipt(s)

     to the attention of the Regional Attorney, c/o Dale Price, Senior Trial

     Attorney, 477 Michigan Avenue, Room 865, Detroit, MI 48226 and shall also

     email copies to monitoring-eeoc-indo@eeoc.gov.

                       POLICY AND NOTICE POSTING

5.   Memorial shall submit a copy of its revised policy and procedure pertaining

     to religious discrimination and accommodation within thirty (30) days of the

     entry of this Decree. The policy shall specify that requests for a religious

     exemption from the inoculation policy will be honored in the same manner as

     medical exemptions from the same policy and shall comport with Title VII’s

     requirements for religious accommodation.

6.   Memorial shall post the Notice attached as Appendix A to this Decree in a

     conspicuous place on its premises. Said notice shall remain posted throughout
                                        3
     the term of this Decree. If the Notice becomes defaced, marred, or otherwise

     unreadable, Memorial shall post a readable copy of the Notice in a

     conspicuous place on its premises as soon as practicable.

                                   TRAINING

7.   Within ninety (90) days after this Decree has been entered by the Court and

     annually thereafter during the term of this Consent Decree, Memorial shall

     provide training on religion-based discrimination to all of its executives,

     managers, supervisors and human resources personnel. The subject matter of

     the training shall include Title VII’s prohibition against failing or refusing to

     hire applicants because of their religious beliefs and/or their need for a

     religious accommodation. The training shall also cover an employer’s

     obligation to provide reasonable religious accommodations that would not

     pose undue hardship. Within thirty (30) days after completion of the training

     program, Memorial shall provide the Commission with a formal letter

     confirming that all executives, managers, supervisors and human resources

     personnel received the training, and provide a roster of all persons who were

     in attendance. This information shall be sent to the attention of Kenneth L.

     Bird, Regional Attorney, c/o Dale Price, Senior Trial Attorney, 477 Michigan

     Avenue, Room 865, Detroit, MI 48226 and shall also be sent via email to

     monitoring-eeoc-indo@eeoc.gov.



                                         4
                                   REPORTING

8.    During the term of this Decree, within thirty (30) days of receiving any request

      for a religious accommodation, Memorial shall notify the Commission of such

      request using the address above and provide the following information: 1) the

      applicant or employee’s name, job title, address and phone number; 2) the

      location where the applicant/employee was looking to be/was employed; 3)

      the nature of the accommodation requested; 4) the outcome of the request and

      reasons for denial (if applicable); and 5) whether the offer of employment was

      rescinded or the employee was discharged and, if so, the date of rescission or

      discharge. All notifications shall be directed to Kenneth L. Bird, Regional

      Attorney, c/o Dale Price, Senior Trial Attorney, 477 Michigan Avenue, Room

      865, Detroit, MI 48226 and shall also be sent via email to monitoring-eeoc-

      indo@eeoc.gov.

                                   DURATION

9.    The term of this Decree shall be for three (3) years following the date of entry

      of this Decree.

      JURISDICTION, DISPUTE RESOLUTION AND COMPLIANCE

10.   The Court shall retain jurisdiction and will have all available equitable

      powers, including injunctive relief, to enforce any and all parts of this Decree.

      Upon motion of the Commission, the Court may schedule a hearing for the

      purpose of reviewing compliance with this Decree. The parties shall engage
                                          5
      in a good faith effort to resolve any dispute as to compliance prior to seeking

      review by the Court.

11.   Memorial shall allow the Commission to review compliance with the Decree.

      As part of such review, the Commission may (a) examine and copy

      Memorial’s documents which are pertinent to the Commission’s allegations

      of non-compliance; (b) inspect the premises; and (c) interview employees

      during normal operating hours and upon reasonable notice. In the event the

      Court determines that Memorial has not complied, the Court may order

      appropriate relief including an extension of the Decree for the time necessary

      to remedy non-compliance, an award of attorney’s fees and costs and an award

      of fines for contempt of court.

                                  MISCELLANEOUS

12.   Each party shall bear its own costs and fees incurred as a result of this

      litigation.

13.   If any provision(s) of this Decree is/are found to be unlawful, only the specific

      provision(s) in question shall be affected and the other provisions will remain

      in full force and effect.

14.   The terms of this Consent Decree are and shall be binding upon the present

      and future owners, officers, directors, employees, creditors, agents, trustees,

      administrators, successors, representatives, and assigns of Memorial.

15.   Memorial shall provide prior written notice to any potential purchaser of
                                          6
      Memorial’s operations--any purchaser of all or a portion of Memorial’s assets,

      or to any other potential successor--of this lawsuit, the allegations contained

      therein, and this Consent Decree during the term of the Consent Decree.

16.   Any modification to this Decree must be ordered by the Court.


For the Commission                    For Memorial Healthcare


/s/ Dale Price                        /s/ Brian L. Long w/ perm.
By: Dale Price (P55578)               By: Brian L. Long

                                      Its President and CEO


IT IS SO ORDERED:


                                      s/George Caram Steeh
Date: June 21, 2019                   Hon. George Caram Steeh
                                      United States District Judge




Copies to:

      Dale Price, Trial Attorney
      EQUAL EMOYMENT OPPORTUNITY
      COMMISSION
      477 Michigan Avenue, Room 865
      Detroit, MI 48226




                                         7
                                    APPENDIX A

                              EMPLOYEE NOTICE

           Posted Pursuant to a CONSENT DECREE entered in
   E.E.O.C. v. Memorial Healthcare, Case No. 2:18-cv-10523, with the U.S.
  EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Detroit Field
                                  Office

                    NOTICE OF NON-DISCRIMINATION POLICY

      This Notice is being posted to inform you of your rights guaranteed under

Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq. Title VII prohibits

discrimination in the workplace based on race, color, religion, sex, or national origin.

Title VII also requires an employer to provide reasonable religious accommodations

to employees.

      The U.S. Equal Employment Opportunity Commission (“EEOC”) is the

federal agency which investigates charges of unlawful employment discrimination

and, if necessary, brings lawsuits in federal court to enforce the employment

provisions of Title VII. Any employee who believes that he/she is the victim of

discrimination or harassment has the legal right to file a charge of discrimination

with the EEOC. You may contact the EEOC at 800-669-4000. Memorial Healthcare

supports and will comply with this federal law in all respects and will not take any

action against any applicant or employee because they have exercised their rights

under this law.

____________               _____________________________________________
Date                       Memorial Healthcare
                                           8
